Case 4:18-cv-00673-GKF-FHM Document 287 Filed in USDC ND/OK on 09/08/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

    THE UNITED STATES OF AMERICA,
    ex rel. J. DOUGLAS STRAUSER, et al.,
                                  Plaintiffs,
    vs.                                                Case No. 18-CV-673-GKF-FHM
    STEPHEN L. LAFRANCE HOLDINGS,
    INC., et al.,
                                  Defendants.

                                       OPINION AND ORDER

          The Motion of Walgreen Co. and Non-Party Richard Ashworth for a Protective Order

   to Prevent Mr. Ashworth’s Deposition, [Dkt. 276], has been fully briefed, [Dkt. 276, 278,

   279], and is ripe for decision.

          The moveants assert that the deposition of Richard Ashworth would pose an undue

   burden in that he was president of Walgreens, is no longer employed by Walgreens, and

   is currently president, CEO, and on the board of directors for Tivity Health, Inc. They assert

   the apex doctrine applies to prevent his deposition. The moveants further assert that the

   deposition is not proportional to the needs of the case.

          Regardless of Richard Ashworth’s final position at Walgreens or the position he

   occupies with his new employer, it appears that he was personally involved in some

   measure with the decision about price matching at Walgreens. This circumstance makes

   the rationale of prohibiting depositions for apex personnel1 inapplicable to Richard

   Ashworth and makes the deposition proportional to the needs of the case. Further, the




          1
            See Zuniga v Boeing Co., 2007 WL 1072207 (N.D. Okla.) (denying motion to quash deposition of
   former general manager of Boeing in Tulsa where deponent had personal knowledge of matters at issue).
Case 4:18-cv-00673-GKF-FHM Document 287 Filed in USDC ND/OK on 09/08/20 Page 2 of 2




   court is not persuaded that a four-hour video deposition by Zoom or some platform that

   would allow a remote deposition as proposed by Relator is unduly burdensome.

         The Motion of Walgreens Co. and Non-Party Richard Ashworth for a Protective

   Order to Prevent Mr. Ashworth’s Deposition, [Dkt. 276], is DENIED. Non-Party Richard

   Ashworth is required to present himself at a time mutually agreeable to the parties on or

   before October 1, 2020 for a video deposition, not to exceed four hours, by Zoom or some

   other platform that would allow a remote deposition as proposed by Relator.

         SO ORDERED this 8th day of September, 2020.




                                              2
